Citation Nr: 1114374	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of multiple joints, to include bilateral knees, hips, ankles, shoulders and elbows and the left wrist.  

2.  Entitlement to service connection for residuals of right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 with the United Stated Coast Guard.  He also served with the Army National Guard and was discharged in March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut and a March 2006 rating decision issued by the Baltimore RO, which, in pertinent part, denied entitlement to the claimed benefits.  Jurisdiction is with the Baltimore RO.

The Veteran provided testimony before the undersigned at a VA Central Office hearing in September 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

In this case, the Veteran's active duty service in the United Stated Coast Guard from July 1970 to July 1974 has been confirmed.  However, the Veteran's periods of ACDUTRA while serving in the Army National Guard have not been verified.

In order to determine if the Veteran incurred the claimed disabilities during qualifying service, his periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) must be verified.

Moreover, the Veteran stated during the September 2010 Board hearing that service treatment records from 1985 to 1991 were not of record.  Service treatment records for the Veteran's second period of service begin with a September 1986 treatment record for right wrist pain and left knee pain.  The next treatment records are a July 1989 periodic examination report and report of medical history.   VA has a duty to obtain service treatment records when they are relevant to the claim.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

Although the RO requested service treatment records for the second period of active service in September 2004, and the service department reported that all available records were sent, the claims folder contains no medical records for the entire period.  VA is required to follow up from its initial request and to search alternate sources, if the records are unavailable.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Finally, the Veteran received a VA joints examination September 2004.  Although the examiner had access to, and reviewed, some of the Veteran's medical records, the examiner did not have an opportunity to review the Veteran's claims folder.  An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, a new VA examination must be provided to determine the nature and etiology of any current orthopedic disability.  The examiner is instructed that the Veteran is competent to report his in-service injuries and the Board finds these reports regarding his in-service injuries to be generally credible unless contradictory and wholly inconsistent evidence is discovered.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the Army National Guard.

2.  Take the necessary steps to obtain copies of any reports of medical history and annual physicals completed by the Veteran during his period of National Guard service and all service treatment records pertaining to his active service for his second period of service, in accordance with 38 C.F.R. § 3.159 (2010).  These efforts should include asking the Veteran and his representative to submit any such records in their possession.

If records cannot be obtained, alternate sources should be searched, and the Veteran and his representative should be advised of the efforts to obtain the records and their unavailability.

3.  Afford the Veteran a VA examination to determine whether any orthopedic or joints-related disorder(s), to include residuals of a right wrist fracture and osteoarthritis and degenerative joint disease of multiple joints, is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current orthopedic or joints-related disorder, to include residuals of a right wrist fracture and osteoarthritis and degenerative joint disease of multiple joints, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


